By the Court, Sanderson, J.:
We are unable to find anything in the complaint which entitles the plaintiff to a new trial in the case of Wenborn v. Boston and Wife. On the contrary, the complaint is entirely silent as to what transpired at the trial of that case except that the trial took place in their absence. Why they were absent is not stated. It is not stated that the trial was brought on in their absence by the fraud of the plaintiff. In short, none of the grounds upon which equity will interfere and grant a new trial are stated or attempted to be stated. (Mulford v. Cohn, 18 Cal. 46; Mastick v. Thorp, 29 Cal. 447.) On the contrary, the complaint would seem to b of do de se on the question of new trial. It is alleged that a motion for a new trial was made and granted upon the condition that the defendants pay the plaintiffs’ costs up to that date. True,- it *37is further alleged that the Court thereafter refused to proceed with the new trial, notwithstanding the defendants had tendered the costs, and directed that the judgment theretofore entered he and remain the final judgment of the Court; so that, in point of fact, no new trial was ever had. But how or why this was done is shown, and in the doing the defendants (plaintiffs in this case) were not made the victims of any fraud, mistake, or 'accident. On the contrary, it is alleged that they made a motion to put the case on the calendar for a new trial, and that their motion was resisted upon the ground that the costs had not been paid, and that therefore the condition upon which the defendants were to have a new trial had not been performed by them. So the very question which is now made as to the payment or tender of the costs was then made, and must have been then decided against the defendants, (now plaintiffs,) for their motion was denied and the previous judgment ordered to stand as tire final judgment in the case. It is not pretended, that in the determination of this motion even, there was anything done or omitted on account of which a Court of equity would interfere. Hor is it shown why, if there was error, the defendants did not have a complete remedy by appeal or mandamus. On the contrary, the complaint shows that they did have a remedy both by appeal and mandamus, but that they committed a blunder in talcing the former and were defeated in the latter. In short, the complaint gives a detailed account or history of the case, from which we can readily see that the present plaintiffs have lost all their rights, if they ever had any, through their own blunders and laches; but it utterly fails to show a single fact or circumstance of fraud, mistake, surprise, excusable neglect, or anything else on account of which a Court of equity can now relieve them from the legal effect, whatever it may be, of the judgment which was rendered in the case. So far as a new trial is concerned, the complaint seems to proceed upon the theory that the plaintiffs are entitled to it because it was granted to them in the original case, and yet they did not get it. Such a showing is not enough. They must show a case for a new trial by a statement of the facts^. *38and in addition they must show that they failed to get it through no fault of theirs. (Mulford v. Cohn; Mastick v. Thorp, supra.)
So far as this case can be regarded, as an action to set aside and cancel the power of attorney from the plaintiff's to Strathearn, and the deed from him to Wenborn, and to restore the plaintiffs to the possession of the land, the complaint is also felo de se, for it is conclusively answered by the record and judgment in the action of Wenborn against the plaintiffs to quiet the title which is set out and referred to. By referring to the answer of Boston and wife in that case, it will be found to contain, substantially, the same allegations upon the question of the validity of the power of attorney and deed, and the condition of the title, which are found in the present complaint. Such being the case, the judgment in that action is conclusive upon the same matters in this.
Judgment affirmed.